DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 and cancellation of claims 4-5 are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Little et al. (US 2012/0234748) with evidentiary references Chemical Book Polyethylene Terephthalate chemicalbook.com accessed 5/2022.
	Regarding claim 1, Little discloses a filtration panel comprising a filtration media (core) (0002), the media comprising a bicomponent fiber and staple media fiber (0039). The staple fiber including polyester fibers, most preferred being polyethylene terephthalate fibers (0066), which as evidenced by Chemical Book, has a melting point of 250-255oC, overlapping the claimed melting point of 250 to 270oC for the first polyester-based fiber.
	The bicomponent fiber including polyesters (0060) and having a sheath-core structure including a lower melting point polymer of preferably about 140oC to 160oC (0059), anticipating the claimed sheath part comprising a low melting point polyester of 160oC or more to less than 180oC; and a high melting point polymer of preferably about 240oC to 260oC (0059), anticipating the claimed core part comprising a high melting point polyester of 250oC to 270oC.
	Regarding claim 2, Little discloses 45-70 wt% bi-component fiber material based on total weight of filter material within the sheet, and 30-70 wt% staple fiber based on total weight of fiber material within the sheet (0109), anticipating the claimed weight ratio of fist polyester-based fiber to second polyester-based fiber of 30:70 to 70:30.
	Regarding claim 3, Little teaches that the media is free of resin binder (0051).
	Regarding claim 7, Little teaches the media being used in a panel construction including being assembled on a base layer and additional filtration layers formed on the media layer (0128-0129), here the base and additional layers are viewed as the surface material as claimed.
	Regarding claim 10, Little teaches the media having a thickness of preferably at least 0.1 mm and no more than 5 mm (0022), anticipating the claimed thickness of 0.1 to 5 mm.
	Regarding the ranges discussed in claims 1, 2, and 10, prior art which teaches a range within, overlapping, or touching the claimed range anticipates the prior art range. MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2012/0234748).
	Regarding claim 6, Little teaches the staple fiber having a cross-sectional diameter of 1 to 20 microns and average length of 1 to 20 mm (0109); the bi-component fibers having an average diameter of about 5 to 50 microns, and length of 0.1 to 20 mm (0060), overlapping the claimed diameter of 10 to 60 microns, and length of 3 to 60 mm for each of the first and second polyester-based fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 9, Little discloses the media having a basis weight of 49-163 g/m2 (0111), overlapping the basis weight of 100 to 3000 g/m2.

Claims 1-3, 6-7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. (JP2003-291235) and further in view of Guzman et al. (US 2014/0272319) with evidentiary references Chemical Book Polyethylene Terephthalate chemicalbook.com and SWICOFIL monofilament diameter conversion table old.swicofil.com accessed 5/2022.
	Regarding claim 1, Kume discloses a building material panel (0001) comprising a core made of polyester matrix fiber and a heat-fusible fusible fiber of polyester core-sheath type composite fiber (0006). Kume teaches the polyester matrix fiber being polyethylene terephthalate, which as evidenced by Chemical Book, has a melting point of 250-255oC, overlapping the claimed melting point of 250 to 270oC. Kume further teaches the core-sheath type fiber comprising polyethylene terephthalate in the core component (0016), which as evidenced by Chemical Book, has a melting point of 250-255oC, and a sheath component which has a melting point less than 50oC or more than the core component.
	However, Kume does not expressly tech the core polyester being high melting point and having a melting point of 250o to 270oC and the sheath part comprising a low melting point polyester having a melting point of 160o or more to less than 180oC.
	Guzman, in the analogous field of core materials for sandwich panels (0045), discloses a fibrous bat comprising bi-component polyester fibers (0036). The core material having a melting point of 250 to about 288oC, and the sheath component having a melting point of about 110 to about 230oC lower than the melting point of the sheath (0039), i.e., a melting point ranging from 20 to 178oC, overlapping the claimed high melting point of 250-270oC and low melting point ranging from 160oC or more to less than 180oC.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bi-component polyester fibers of Kume to be formed of the polyester bi-component fiber having a high melting point of 250 to 288oC and low melting point of 20-178oC as taught in Guzman, to provide strength and structure to the nonwoven while also acting as a binding component for the other fibers (0036).
	Regarding claim 2, Kume teaches the fibers being mixed in a ratio of preferably 70/30 to 30/70 (0020), anticipating the claimed weight ratio of 30:70 to 70:30.
	Regarding claim 3, the core panel does not include a separate matrix resin, binder or adhesive as the sheath  functions as the binder (0014).
	Regarding claim 6, Kume discloses the matrix fiber having a fineness of 33 dtex or lower (0017) and length of approximately 25 to 150 mm (0018). Guzman teaches the bi-component core-sheath fiber having an outer sheath of 4 Denier and inner core of 2 Denier (0036; e.g., 6 Denier total which is about 6.6 dtex) and length of about 40 to 60 mm (0040), overlapping the claimed average lengths of each of the first and second fiber of 3 to 60 mm.
	Kume further teaches the matrix fiber being polyethylene terephthalate (0012), as evidenced by SWICOFIL, the diameter of a 33 dtex or lower PET fiber will range from about 10 to about 56 µm. As the bi-component fiber may be PET (0035), as evidenced by SWICOFIL, a diameter of about 6.6 dtex would be between 20 and 30 µmm thus overlapping the claimed diameters of the first and second fibers of 10 to 60 µm.
	Regarding claim 7,  Kume discloses a building material panel (0001) comprising a core made of polyester matrix fiber and a heat-fusible fusible fiber of polyester core-sheath type composite fiber (0006) and a surface material bonded to both surfaces (0025).
	Regarding claim 9, Kume teaches the core material having a thickness of about 2 to 30 mm and density of 50 to 1000 kg/m3 (0021 and 0022). Kume further teaches that the density is calculated by dividing the basis weight by the thickness (0044), thus, the basis weight of the panel can be calculated by multiplying the thickness by the density and ranges from 100 to 30,000 g/m2, overlapping the claimed basis weight of 100 to 3000 g/m2 based on a thickness overlapping the thickness of 0.1 to 5 mm.	
	Regarding claim 10, Kume discloses the panel having a thickness of preferably about 2 to 30 mm, overlapping the claimed thickness of 0.1 to 5 mm.
	Regarding claim 11, Kume teaches a density of preferably 100 to 400 kg/m3 (i.e., 0.1 to 0.4 g/cm3), overlapping the claimed density of 0.5 to 1.2 g/cm3.
Regarding the ranges discussed in claims 1, 2, 6 and 9-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

	Regarding claims 12-13, Kume in view of Guzman does not expressly teach a difference in flexural strength of the core material measured in any tow perpendicular direction is 4 MPa or less, or 0.5 GPa or less. However, modified Kume discloses substantially the same core material as disclosed in the examples (see embodiment 1) including a polyethylene terephthalate monocomponent fiber and bicomponent fiber having a PET core and low melting point terephthalate sheath component (Guzman 0036 and 0039) as well as process of being air laying (0048), thus the difference in flexural modulus as claimed is expected from the prior art panel.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 15, Kume teaches the surface layers having a thickness appropriately selected in consideration of design and sound absorption (0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the surface layer thicknesses for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kume in view of Guzman as applied to claim 7 above and further in view of DeFord et al. (US 2003/0089061).
	Regarding claim 8, modified Kume discloses the limitations of claim 7 as discussed above. While Kume teaches the same fiber core as claimed, Kume does not disclose the core including pores and having a porosity of 40 to 80 vol%.
	DeFord, in the analogous field of sandwich panels (0003), discloses a core having an open network and large void volume typically ranging from about 10 to 90% or more (0078), overlapping the claimed 40 to 80 vol%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the panel of modified Kume to have a void volume of 10 to 90%, as taught by DeFord, to reduce the weight of the panel (0080).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the surface layer thicknesses for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kume as applied to claim 7 above and further in view of Sieg (US 2017/0305115).
	Regarding claims 14 and 15, modified Kume discloses the limitations of claim 7 as discussed above. Kume does not disclose the surface material comprises one of iron, stainless steel, galvanized sheet iron, aluminum, magnesium, copper, or combinations.
	Sieg, in the analogous field of sandwich panels (0001), discloses a composite component comprising a first and second steel workpiece with a polymer core layer (0007). The first and second steel workpieces having a thickness of preferably not more than 0.5 mm, overlapping the claimed thickness of 0.05 to 0.5 mm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the surface material of modified Kume to include steel having a thickness less than 0.5 mm, as taught by Sieg, producing a component with suitable stiffness without adverse weight (0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
The amendments filed 08/03/2022 have been entered. Accordingly, the objection of claim 5 is withdrawn.

Applicant’s arguments over the rejection under 35 U.S.C. 102 over Kume (JP2003-291235) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Little et al. (US 2012/0234748) and Kume et al. (JP2003-291235) and further in view of Guzman et al. (US 2014/0272319).
In regards to applicant’s argument that Chemical Book cannot be used to evidence the melting point of PET has been fully considered but is not persuasive.
	As argued by applicant, melting points of a fiber composition may be adjusted by changing e.g., a degree of crystallinity in the manufacturing process. However, without a teaching of the polymer melting point being adjusted it would be obvious to a person of ordinary skill that a standard chemical composition is being used. Thus, when it is disclosed that the staple fibers including PET (Little: 0066) or polyester matrix polymer is PET (Kume: 0006), a person of ordinary skill would expect a standard PET composition is disclosed thus the melting point provided by Chemical book is evidence of the melting point of the PET taught in either Little or Kume for the claimed first polyester-based fiber.
Applicant further argues that the melting point of the sheath part is not the only limit of the sheath-core bicomponent fiber, and that the sheath part has a completely different composition.
	It is noted that the features upon which applicant relies are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is further noted that the additional experimental data has been fully considered, however the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." It is unclear is applicant intends to argue that the melting point ranges are critical, the composition difference (which is not claimed) is critical, or if both features are required to arrive at the argued superior flexural strength, maximum load, and flexural modulus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueller US 2009/0252941 teaching a nonwoven material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781